Order entered March 26, 2013




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01442-CR

                        DARRELL DEWAYNE MORGAN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F-11-60422-X

                                            ORDER
       Appellant’s March 19, 2013 motion to abate the appeal and for extension of time to file

appellant’s brief until after the reporter’s record is filed is GRANTED IN PART.

       We ORDER Official Court Reporter Susan Peters Tabaee to file, within THIRTY days

of the date of this order, a supplemental reporter’s record of the hearing on appellant’s motion to

suppress held on or about March 28, 2012. Appellant’s brief shall be due thirty days after the

filing of the supplemental reporter’s record.

       WE DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Susan Peters Tabaee.


                                                         /s/   LANA MYERS
                                                               JUSTICE